Citation Nr: 0213003	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected greater trochanteric bursitis of the right 
hip.  

4.  Entitlement to a rating in excess of 10 percent for 
service-connected greater trochanteric bursitis of the left 
hip.  

(The following issues will be the subjects of a later 
decision: Entitlement to service connection for a disability 
manifested by bloating and spotting of the abdomen; 
Entitlement to service connection for bilateral blindness;  
Entitlement to special monthly compensation at the housebound 
rate or based upon the need for the regular aid and 
attendance of another individual based upon blindness; and 
Entitlement to a rating in excess of 10 percent for service-
connected Fitz-Hugh-Curtis Syndrome with right upper quadrant 
pain.)


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States Army 
from January 1980 to November 1986, and was honorably 
discharged due to permanent physical disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1999 and 
September 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The rating decision of 
July 1999 denied ratings in excess of 10 percent each for 
service-connected chondromalacia of the right and left knees, 
and ratings in excess of 10 percent each for service-greater 
trochanteric bursitis of the right and left hips, while the 
rating decision of September 1999 denied ratings in excess of 
10 percent for service-connected Fitz-Hugh-Curtis Syndrome, 
denied service connection for a disability manifested by 
bloating and spotting of the abdomen; denied service 
connection for bilateral blindness; denied service-connection 
for multiple sclerosis or other myelinating disease; and 
denied special monthly compensation at the housebound rate or 
based upon the need for the regular aid and attendance of 
another individual based upon bilateral blindness.  During 
the pendency of this appeal, the claimant relocated to 
Mississippi, and the claims folder is now within the 
jurisdiction of the VARO in Jackson, Mississippi.

The claimant appeared and offered testimony in support of her 
claims at a hearing held at the RO in February 2002 before 
the undersigned traveling Member of the Board.  At that time, 
she clarified the issues on appeal, and withdrew her claims 
for service connection for multiple sclerosis or other 
myelinating disease and for a higher combined service-
connected disability rating.  The Board limits its 
consideration herein to claims for ratings in excess of 10 
percent for the claimant's service-connected bilateral knee 
and hip disabilities.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral blindness 
and for an abdominal disability manifested by bloating and 
spotting; the issue of a rating in excess of 10 percent for 
the veteran's service-connected Fitz-Hugh-Curtis Syndrome 
with right upper quadrant pain; and the issue of special 
monthly compensation at the housebound rate or based upon the 
need for the regular aid and attendance of another individual 
based upon bilateral blindness, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  After giving notice and reviewing the 
claimant's response to that notice, the Board will prepare a 
separate decision addressing those issues.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
shows that the claimant and her representative were notified 
of the provisions of the VCAA By RO letter of November 27, 
2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claims do not address the 
reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  

The record shows that the RO has obtained the claimant's 
complete service medical records, and all private and VA 
treatment records identified by the claimant.  She was asked 
by RO letter of June 15, 1999, to provide the names and 
addresses of any private or VA physicians or medical 
facilities treating her for her service-connected 
disabilities, or disabilities for which service-connection is 
claimed.  In addition, she has been afforded VA general 
medical, neurologic, psychiatric, orthopedic, 
gastrointestinal, genitourinary, throat, and ophthalmologic 
examinations in connection with her claims for service 
connection or for increased evaluations, as well as several 
VA examinations to determine the need for the regular aid and 
attendance of another person or for housebound status, and 
been provided a hearing at the RO in February 2002 before the 
undersigned traveling Member of the Board.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist her in obtaining all evidence necessary to 
substantiate her claims has been fully met.  The appellant is 
aware of the evidence and information required to 
substantiate her claims and of the provisions of the VCAA.  
In view of the extensive factual development in this case, 
there is no reasonable possibility that any further 
assistance would aid in substantiating the claims addressed 
in this decision.  38 U.S.C. §§  5103, 5103A(a)(2) (West 
Supp. 2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist her in 
obtaining all evidence necessary to substantiate the claims 
addressed in this decision have been fully met.  

2.  The claimant's service-connected chondromalacia of the 
right knee is currently manifested by moderate limitation of 
flexion, without objective clinical findings of edema, 
effusion, redness, heat, abnormal movement, guarding of 
movement, muscle fasciculations or atrophy, ankylosis, 
anterior or posterior instability, varus or valgus, or X-ray 
evidence of traumatic or degenerative arthritis, and no 
objective clinical findings of pain, pain on use or motion, 
fatigue, weakness or lack of endurance in the right knee.  

3.  The claimant's service-connected chondromalacia of the 
left knee is currently manifested by moderate limitation of 
flexion, without objective clinical findings of edema, 
effusion, redness, heat, abnormal movement, guarding of 
movement, ankylosis, anterior or posterior instability, varus 
or valgus, or X-ray evidence of traumatic or degenerative 
arthritis, and no objective clinical findings of pain, pain 
on use or motion, fatigue, weakness or lack of endurance in 
the left knee.  

4.  The claimant's service-connected trochanteric bursitis of 
the right hip is currently manifested by limitation of 
extension to 12 degrees; limitation of flexion to 65 degrees; 
internal and external rotation to 45 degrees; abduction to 20 
degrees, adduction to 35 degrees, with no evidence of no 
edema, effusion, instability, or weakness, redness, heat, 
abnormal movement, or guarding of movement, no evidence of 
joint pain on motion, no X-ray evidence of bone, joint or 
soft tissue abnormalities, and no additional limitation by 
pain, fatigue, weakness or lack of endurance.   

5.  The claimant's service-connected trochanteric bursitis of 
the left hip is currently manifested by limitation of 
extension to 12 degrees; limitation of flexion to 65 degrees; 
internal and external rotation to 45 degrees; abduction to 20 
degrees, adduction to 35 degrees, with no evidence of no 
edema, effusion, instability, or weakness, redness, heat, 
abnormal movement, or guarding of movement, no evidence of 
joint pain on motion, no X-ray evidence of bone, joint or 
soft tissue abnormalities, and no additional limitation by 
pain, fatigue, weakness or lack of endurance.  

6.  The claimant's service-connected chondromalacia of the 
right and left knees and her service-connected trochanteric 
bursitis of the right and left hips are not manifested by 
unusual or exceptional factors such as marked interference 
with employment or frequent periods of hospitalization such 
as to render inapplicable the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001);  
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2001).

2.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001);  
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2001).

3.  The criteria for a rating in excess of 10 percent for 
service-connected greater trochanteric bursitis of the right 
hip are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5019 (2001).

4.  The criteria for a rating in excess of 10 percent for 
service-connected greater trochanteric bursitis of the left 
hip are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5019 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that her service-connected 
chondromalacia of the right and left knees and her service-
connected greater trochanteric bursitis of the right and left 
hips are more disabling than currently evaluated, and that 
ratings in excess of 10 percent are warranted for each of 
those disabilities.

The record shows that service connection for chondromalacia 
of the left and right knees, each evaluated as 10 percent 
disabling, and bilateral greater trochanteric bursitis of the 
hips, each rated as noncompensably disabling, was granted by 
rating decision of January 1987.  A rating decision of April 
1991 granted an increased evaluation of 10 percent each for 
the claimant's service-connected bilateral greater 
trochanteric bursitis of the hips, effective in February 
1991.  Those rating evaluations have remained in effect since 
that time.  In September 1998, the claimant sought ratings in 
excess of 10 percent for each of those disabilities.



Ratings in Excess of 10 percent Each for Chondromalacia of 
the Right and Left Knees and Trochanteric Bursitis of the 
Right and Left Hips

I.  The Evidence

The record shows that VA X-rays of the claimant's hips and 
knees, bilaterally, in March 1991 and in February 1993 
disclosed no evidence of any bone or joint abnormalities.  An 
October 1997 VA neurological examination disclosed no fix or 
drift, and equal fine motor coordination, equal and 
symmetrical reflexes, and normal sensation to light touch, 
temperature and vibration in the lower extremities.  

VA outpatient treatment records, dated from July 1998 to 
November 1998, show that magnetic resonance imaging of the 
whole body in July 1998, with contrast, revealed moderate to 
severe degenerative arthritic changes of the hips and both 
knees, while an evaluation in September 1998 revealed no 
swelling or erythema of any joints, and some left 
parapatellar tenderness, without effusions, warmth or 
erythema.  The veteran was seronegative for rheumatic 
arthritis.  In September 1998, the veteran complained of pain 
in her left knee and hips, bilaterally.  Examination revealed 
tenderness over the medial aspect of the left knee, but not 
the lateral side, and there was no warmth, swelling or 
effusion, no significant pain on flexion and extension of the 
knee, and her complaints of left knee pain were attributed to 
bursitis.  Also in September 1998, the veteran complained of 
increased hip and left knee pain since falling down in May 
1998, although examination disclosed no joint erythema or 
swelling, but tenderness on the medial side of the left knee.  
In October 1998, no pedal edema or calf tenderness was found, 
but tender trigger points were shown at the hips and knees, 
and she received an injection for anserine bursitis of the 
left knee.  Service connection is not in effect for bursitis 
of the left knee.  In November 1998, no edema or effusion of 
the extremities was found.

A November 1998 report of fee-basis VA orthopedic examination 
of the veteran by a private orthopedic surgeon cited the 
veteran's history of knee and hip injuries in a fall while on 
active duty.  She complained of constant pain in both hips 
and both knees, without relief by medications, a knee brace 
or use of a cane.  Examination of the knees revealed no 
edema, effusion, instability or weakness of either knee; no 
redness, heat, abnormal movement or guarding of movement was 
found in either knee; and no evidence of pain, fatigue, 
weakness or lack of endurance in either knee.  Range of 
motion of the knees was to full extension (zero degrees), 
with active flexion to 110, and passive flexion to 115 
degrees, bilaterally.  Tenderness was noted over the medial 
joint line of the left knee, but no tenderness was found at 
the right knee.  The gait was stiff-legged and antalgic on 
the right, and she used a cane, but there was no unusual shoe 
pattern, no evidence of ankylosis or inflammatory arthritis, 
no anterior or posterior instability, no varus or valgus 
stressed laxity, and Lachman's test and McMurry's sign were 
negative, bilaterally.  A comprehensive motor examination of 
both lower extremities, including the extensor hallucis 
longus, anterior tibialis, gastrocsoleus, peroneus longus and 
brevis disclosed 5/5 muscle power, bilaterally, and a 
comprehensive sensory examination of the lower extremities 
revealed a normal dermatomal pattern to pinprick and deep 
touch.  Circumferential measurements at the calves were 16 
inches on the right and 16 3/4-inches on the left, while 
circumferential measurements at the thighs were 24 1/2-inches 
on the right and 25-inches on the left, and leg lengths were 
equal.  Deep tendon reflexes in the lower extremities were 
trace at the knees, and absent at the ankles, bilaterally, 
while the plantar response was downgoing, bilaterally.  There 
was no evidence of swelling or deformity.  A current X-ray 
examination of the knees revealed that the tibiofemoral and 
patellofemoral joints were unremarkable, no joint effusion, 
osteophytes or reactive sclerosis was found, and the bone 
density and architecture appeared normal, bilaterally.  The 
diagnoses were post-traumatic degenerative arthritis of both 
knees, slightly worse on the left, with no signs of internal 
derangement of either knee.

Examination of the hips revealed active extension to 12 
degrees and passive extension to 15 degrees, bilaterally; 
active and passive flexion to 65 degrees, bilaterally; active 
and passive internal and external rotation to 45 degrees, 
bilaterally; active and passive abduction to 20 degrees, 
bilaterally; active abduction to 35 degrees, bilaterally, and 
passive adduction to 40 degrees, bilaterally, with no 
evidence of joint pain on motion, and no redness, heat, 
abnormal movement, or guarding of movement, bilaterally; no 
edema, effusion, instability, or weakness, bilaterally.  
There was no additional limitation by pain, fatigue, weakness 
or lack of endurance.  Tenderness was found over the greater 
trochanter on the right, but not on the left, and there was 
no evidence of ankylosis or inflammatory arthritis of the 
hips, bilaterally.  A current X-ray examination of the hips 
and pelvis in November 1998 revealed no bone, joint or soft 
tissue abnormalities.  The diagnoses were post-traumatic 
degenerative arthritis of the right hip and a normal left 
hip. 

VA outpatient treatment records, dated from December 1998 to 
April 1999, show that the veteran reported improvement of 
joint pain, and no swelling, effusion, or erythema was found 
in any joint, although some left parapatellar tenderness was 
noted.  In January 1999 and April 1999, no edema or effusion 
of the extremities was found.  A neurology consultation in 
April 1999 revealed a normal gait, some breakaway weakness in 
the right leg, with no difficulty standing on that leg; no 
signs of muscle fasciculations or atrophy, 2+ patella 
reflexes and 1+ Achilles reflexes, with downgoing plantar 
responses, bilaterally, and no clonus at knees or ankles.  

A VA hospital summary, dated in June 1999, cited findings of 
a decreased active range of motion in the veteran's right 
lower extremity, with strength of 4/5, and a normal range of 
motion in the left lower extremity, with 5/5 strength, while 
sitting dynamics were good and standing dynamics were fair.  
It was indicated that her preferred activities were walking, 
watching television, exercise and sports, music and crafts.  
She was presented with possibilities of employment , but 
refused.  

A rating decision of July 1999 denied ratings in excess of 10 
percent each for service-connected chondromalacia of the 
right and left knees, and for service-connected greater 
trochanteric bursitis of the right and left hips, giving rise 
to that portion of the instant appeal.  

Lay statements from former service comrades of the veteran 
and the veteran's daughter, received in September 1999, made 
no mention of musculoskeletal disabilities in the veteran.  

At a hearing held at the RO in February 2002 before the 
undersigned traveling Member of the Board, the appellant 
testified, in pertinent part, that her knees give out causing 
her to rely more on her cane, braces, and wheelchair; that 
she has developed arthritis of the knees and takes Motrin for 
pain; that her hips hurt every day, that her right hip "pops 
out"of the socket; and that she takes Extra-strength 
Tylenol, Oxycontin, and Valium for hip pain.  A transcript of 
the testimony is of record.

Following her testimony, the claimant submitted additional 
evidence into the record, with a waiver of initial review by 
the RO.  The additional evidence submitted included, in 
pertinent part:

A September 1999 report of medical examination prepared for 
the Bureau of Disability Adjudication by a private internist 
showed that the veteran complained of arthritis pain in the 
knees and hips, used knee braces and carried a cane for the 
blind, but not for assistance in ambulation or balance.  
Examination revealed no pitting of the legs, warmness of the 
skin of the lower extremities, or muscle spasm or atrophy of 
the lower extremities.  Her gait was abnormal and slow, 
favoring the left leg, deep tendon reflexes were brisk and 
equal on both sides, and no evidence of acute inflammatory 
conditions of either hip or knee were seem.  Range of motion 
of the hips were 20 degrees on extension, 90 degrees on 
flexion, bilaterally; 25 degrees on internal rotation of the 
right hip, 30 on the left; 40 degrees of external rotation, 
bilaterally; abduction of 40 degrees on the right, 35 degrees 
on the left; and adduction of 40 degrees on the right, 25 
degrees on the left.  Range of motion of the knees was full 
(180 degrees) on extension, bilaterally; to 90 degrees on 
flexion on the right, and to 80 degrees on flexion on the 
left.  The examiner incorrectly stated that the claimant had 
a diagnosis of rheumatoid arthritis when, in fact, she is 
seronegative for rheumatoid arthritis.  The diagnoses 
included a history of chronic pains of both hips and both 
knees, and history of rheumatoid arthritis.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2001);  
38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2001).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2001).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 must be considered.  The Court also 
held that, when a Diagnostic Code does not subsume  38 C.F.R. 
§§ 4.40 and 4.45, those provisions are for consideration, and 
that the rule against pyramiding set forth in  38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board notes that degenerative arthritis is a 
"noninflammatory degenerative joint disease occurring 
chiefly in older persons, characterized by degeneration of 
the articular cartilage, hypertrophy of bone at the margins, 
and changes in the synovial membrane."  DORLAND's 
ILLUSTRATED MEDICAL DICTIONARY, 1405, 27th ed. 1988;  Bierman 
v. Brown,  6 Vet. App. 125, 126 (1994).  The record is devoid 
of X-ray findings of arthritis of either knee joint, or of X-
ray findings of arthritis of hip joint.  Further, the medical 
record consistently reports the absence of redness, heat, 
swelling, or other evidence of inflammation in the affected 
joints.

Traumatic arthritis is "inflammation of the joint caused by 
physical trauma to it."  Martin v. Derwinski,  1 Vet. 
App. 411, 412 (1991).  The medical evidence of record is 
silent for clinical findings or diagnosis of traumatic 
arthritis of the knees or hips, substantiated by X-ray 
findings.  Traumatic arthritis of the knees or hips was not 
demonstrated or diagnosed during active service, on service 
separation examination, during the initial postservice year, 
on recent or current private and VA examinations of the 
veteran.  

The veteran's service-connected chondromalacia of the right 
and left knees are each rated as 10 percent disabling based 
upon other impairment of the knee, subluxation or 
instability, under 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257, while her service-connected greater trochanteric 
bursitis of the right and left hips are each rated as 10 
percent disabling under 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5019.  
Under Diagnostic Code 5019, bursitis is rated on limitation 
of motion of the affected parts, as arthritis, degenerative.  
Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5002, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

While diagnoses of post-traumatic degenerative arthritis of 
the right hip and post-traumatic degenerative arthritis of 
both knees, were shown on VA fee-basis orthopedic examination 
in November 1998, the record is devoid of X-ray evidence of 
either traumatic or degenerative arthritis of either knee or 
hip, a requirement to establish service connection for either 
of those disabilities under Diagnostic Codes 5010 and 5003. 

The Board has also considered whether the evaluation of the 
veteran's service-connected knee disabilities under other 
potentially applicable diagnostic codes would provide higher 
disability ratings.  Under Diagnostic Code 5256, ankylosis of 
the knee is rated as 30 percent disabling when fixed at a 
favorable angle in full extension  (DC 5256), and other 
impairment of the knee, with recurrent subluxation or 
instability, is rated as 10 percent disabling when slight and 
as 20 percent disabling when moderate under Diagnostic Code 
5257.  A dislocated semilunar cartilage of either knee, with 
frequent episodes of locking, pain, or effusion into the 
joint, is rated as 20 percent disabling under Diagnostic Code 
5258, while symptomatic residuals of a surgically removed 
semilunar cartilage of either knee is rated as 10 percent 
disabling under Diagnostic Code 5259.  Under Diagnostic Code 
5260, leg motion limited on flexion to 15 degrees warrants a 
30 percent evaluation; limitation to 30 degrees warrants 20 
percent; limitation to 45 degrees warrants 10 percent; and 
limitation to 60 degrees is noncompensable.  Diagnostic Code 
5261 pertains to limitation of motion on leg extension.  
Under this diagnostic code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable.  Malunion of the 
tibia and fibula with moderate knee and ankle disability 
warrants a 20 percent evaluation, and nonunion of the tibia 
and fibula with loose motion, requiring a brace warrants a 40 
percent evaluation under Diagnostic Code 5262.

The medical evidence of record includes no objective clinical 
findings of ankylosis of the right or left knees (DC 5256), 
or of recurrent subluxation or instability of the right or 
left knees (DC 5257), or of a dislocated or surgically 
removed semilunar cartilage of either knee (DC 5258 and 
5259), or of limitation of right or left knee flexion to 30 
degrees or more (DC 5260), or of limitation of right or left 
knee extension to 15 degrees or more (DC 5261), or of 
nonunion of the tibia and fibula with loose motion, requiring 
a brace (DC 5262).  Thus, evaluation of the veteran's right 
or left knee on the basis of ankylosis, subluxation or 
instability, dislocated or surgically removed semilunar 
cartilage, malunion or nonunion of the tibia and fibula is 
precluded.  Further, evaluation under the other diagnostic 
codes cited above would not yield a disability evaluation in 
excess of the currently assigned 10 percent evaluations for 
his bilateral knee disabilities because of the absence of 
objective clinical findings of limitation of right or left 
knee flexion to 30 percent or more (DC 5260), or limitation 
of right or left knee extension to 15 degrees or more (DC 
5261).  Thus, evaluation of the veteran's bilateral knee 
disabilities under those diagnostic codes would not yield a 
rating in excess of the currently assigned 10 percent 
evaluation.  Further, the evidence in this case shows no X-
ray evidence of traumatic or degenerative arthritis of either 
knee, and no objective clinical findings of inflammatory 
arthritis or of acute inflammatory conditions of either knee 
on private and VA fee-basis examinations. 

Under Diagnostic Code 5250, ankylosis of the hip is rated as 
60 percent disabling when favorable in flexion at an angle 
between 20 and 40 degrees and slight adduction or abduction, 
while limitation of extension of the thigh limited to 5 
degrees is rated as 10 percent disabling under Diagnostic 
Code 5251, and limitation of extension of the thigh limited 
to 45 degrees is rated as 10 percent disabling, while 
limitation of extension of the thigh limited to 30 degrees is 
rated as 20 percent disabling under Diagnostic Code 5252.  
Impairment of the thigh manifested by limitation of rotation 
of the affected leg, or inability to toe-out more than 15 
degrees, or limitation of adduction such as to be unable to 
cross the legs, are each rated as 10 percent disabling, while 
limitation of abduction of the thigh such that motion is lost 
beyond 10 degrees is rated as 20 percent disabling under 
Diagnostic Code 5253.  Flail joint of the hip is rated as 80 
percent disabling under Diagnostic Code 5254.

The medical evidence of record includes no objective clinical 
findings of ankylosis of either hip (DC 5250), or of flail 
joint of the hip (DC 5254), or of limitation of extension of 
the thigh to 5 degrees (DC 5251), or of limitation of flexion 
of the thigh to 30 degrees (DC 5252), or of impairment of the 
thigh manifested by limitation of rotation of the affected 
leg, or inability to toe-out more than 15 degrees, or 
limitation of adduction such as to be unable to cross the 
legs (DC 5253), or of limitation of abduction of the thigh 
such that motion is lost beyond 10 degrees is rated as 20 
percent disabling (DC 5253).  

Thus, evaluation of the veteran's service-connected greater 
trochanteric bursitis of the right and left hips under any of 
the above-cited potentially applicable diagnostic codes is 
either precluded or the evidence shows that rating such other 
criteria would not yield a rating in excess of the currently 
assigned 10 percent evaluations for those disabilities.  
Further, the evidence in this case shows no X-ray evidence of 
traumatic or degenerative arthritis of either knee or either 
hip, and no objective clinical findings of inflammatory 
arthritis or of acute inflammatory conditions of either hip 
on private and VA fee-basis examinations. 

As noted, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In this case, while reports 
vary, the VA fee-basis examination of the veteran's knees and 
hips, bilaterally, conducted in November 1998 disclosed no 
evidence of pain, fatigue, weakness or lack of endurance in 
either knee, and no evidence of joint pain on motion, and no 
redness, heat, abnormal movement, or guarding of movement, 
bilaterally; no edema, effusion, instability, or weakness, in 
either hip, bilaterally.  In addition, there was no 
additional limitation by pain, fatigue, weakness or lack of 
endurance.  Thus, an increased rating under the provisions of 
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, and the Court's 
decision in DeLuca, 8 Vet. App. at 206, is not warranted.   

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
Further, the VA General Counsel held in VAOPGCPREC 23-97 that 
a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
The current medical evidence of record, however, shows no 
evidence of instability of either knee, and no X-ray evidence 
of traumatic or degenerative arthritis of either knee or hip.  
Further, the claimant's tenderness of the left knee is 
attributed to anserine bursitis, which is not a service-
connected disability.  The record is silent for objective 
clinical findings that the veteran's hip "pops out of 
joint."

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that ratings in excess of 10 percent 
each for the veteran's service-connected chondromalacia of 
the right and left knees and her service-connected greater 
trochanteric bursitis of the right and left hips are not 
warranted.  Accordingly, the claims for ratings in excess of 
10 percent each for the veteran's service-connected 
chondromalacia of the right and left knees and her service-
connected greater trochanteric bursitis of the right and left 
hips are denied.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected 
chondromalacia of the right knee is denied.

A rating in excess of 10 percent for service-connected 
chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 10 percent for service-
connected greater trochanteric bursitis of the right hip is 
denied.  

Entitlement to a rating in excess of 10 percent for service-
connected greater trochanteric bursitis of the left hip is 
denied.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

